UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION, et al.,

                                Plaintiffs,             Civil Action No. No. 20-cv-00706 (DLC)

                           v.
                                                              NOTICE OF APPEARANCE
VYERA PHARMACEUTICALS, LLC, et al.,

                                Defendants.


       TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Michael L. Weiner, admitted to practice before this

Court, of the law firm of DECHERT LLP hereby enters his appearance as counsel of record on

behalf of Vyera Pharmaceuticals, LLC and Phoenixus AG, Defendants in the above-captioned

action, and that copies of all papers in this action are to be served upon the undersigned at the

address set forth below.

 Dated: February 12, 2020                 DECHERT LLP
        New York, New York

                                          By: /s/ Michael L. Weiner
                                              Michael L. Weiner
                                          michael.weiner@dechert.com
                                          Three Bryant Park
                                          1095 Avenue of the Americas
                                          New York, New York 10036-6797
                                          Tel.:(212) 698-3608
                                          Fax: (212) 698-0408

                                          Counsel for Defendants Vyera Pharmaceuticals,
                                          LLC and Phoenixus AG
